—In an action to recover damages for personal injuries, the defendant Ed-Sand Realty Corp. appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated July 1, 1992, which denied its motion for summary judgment dismissing the complaint or, alternatively, for summary judgment on its cross claim against the defendant Lauraine Murphy Manhasset, Inc.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there are material issues of fact which require a trial. Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.